DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 9 are objected to because of the following informalities:  Claim 5 does not properly document changes regarding Equation 1 from the previous submission dated 22 September 2018.  Attention is directed to 714 (II)(C) for appropriate documentations for amendments.  Claim 9 recites “Ca.” and is improper as it the period should be a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “[Equation 1] 1.00≤NB≤200” and the phrase renders the claim indefinite as term “N” is not defined and therefore the public is not appropriately appraised of the scope of the claim.  This appears to be miss-typing of “A/B” which was previously presented in the submission dated 22 September 2018.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (US 2013/0098507 – previously cited) in view of Iida et al. (JPS 61-246376 – machine translation previously cited) as evidenced by Song et al. (KR 2011/0075373, machine translation previously provided).
Regarding claim 1, Omura teaches an oriented electrical steel sheet (Claim 6) comprising a forsterite film formed on one/both sides of an oriented electrical steel substrate (Claim 6), and a ceramic layer formed on an entire or partial region of the forsterite film (Paragraph [0059]).  However, Omura does not teach the ceramic layer formed in an alternating pattern, wherein the ceramic layer portions are 2 mm or more.
Analogous art by Iida, which also teaches on grain-oriented electrical steel sheets (see Constitution), teaches a coating disposed upon a forsterite film (see Constitution – forsterite film indicated by the “dotted” layer on Figure 6).  Moreover, Iida teaches this coating, disposed upon the forsterite film, comprises two components: (i) a heterogeneous non-tension-imparting region comprising a ceramic material (alumina – see Page 8, First Paragraph; Figure 6 – hashed region) repeating in alternating fashion (Figures 1 and 6), and (ii), a tension-imparting region comprising a phosphate of magnesium or aluminum on the heterogenous portions (see Page 8, Second Paragraph 2; Figure 6 – solid region).  
It would have been obvious, before the effective filing date, to use the coating as taught by Iida, in the oriented electrical steel sheet of Omura, because the coating arrangement as taught by Iida divides the magnetic domain of steel sheet which results in improvements in the loss of the electric sheet (Page 6, Paragraph 5), which would be sought in the oriented electric sheet of Omura (Paragraph [0003]).
Regarding claim 3, Iida further teaches a width of the heterogeneous ceramic coating of 0.01-5 mm (Pages 10-11 – Figure 3 description; Figure 3) which overlaps the present range and overlapping/abutting ranges are prima facie obvious.  See MPEP 2144.05.
Considering claim 4, Iida teaches where the insulating coating has a thickness of about 0.5-10 g/m2 (p.7, 4th paragraph).  While not expressly taught as the claimed thickness, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 (IV)(A) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Considering claims 8-10, Iida teaches where the coating comprises powder of silica, alumina, and exemplifies the use of kaolinite (p.8, 2nd paragraph; p.9, Example 1).
Considering claim 11, Iida does not expressly teach the claimed particle size.  However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 (IV)(A) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is the examiner’s position that there is no patentable distinction between the product taught by modified Omura.
Considering claims 12-13, Iida teaches where the tension-imparting region inorganic coating comprises a phosphate of magnesium or aluminum on the heterogenous portions (see Page 8, Second Paragraph 2; Figure 6 – solid region).
Considering claim 14, Omura teaches all of the limitations of oriented electric steel sheet of Claim 1. Omura further teaches an overlapping composition of the steel substrate, shown below, and overlapping/abutting ranges are prima facie obvious. Id.
Element
Instant Claim 14
Omura
Si
2.6-5.5%
2.0-8.0%1
Al
0.020-0.040%
0.01-0.065%2
Mn
0.01-0.20%
0.005-1.0%3
Sb
0.01-0.15%
0.005-1.5%4
Sn
0.01-0.15%
0.01-1.5%4
Fe and Impurities
Balance
Balance5

1Paragraph [0046]
2Paragraph [0040]
3Paragraph [0048]
4Paragraph [0051]
5Paragraph [0054]

Regarding Claim 15, Omura teaches all of the limitations of oriented electric steel sheet of Claim 1. Omura does not explicitly teach a grain size of the oriented electrical steel sheet. The examiner submits, however that it would be reasonably expected that the grain size of the oriented electrical steel sheet of Omura would be 10-30 mm, as evidenced by Song (Page 8, Lines 291-296), which falls within the presently claimed range.
The examiner notes that Song teaches on grain-oriented electrical steel sheets (Page 1, Lines 11-12), comprising a substantially identical composition to that of Omura; namely 2.0-4.5% Si (Claim 3), 0.005-0.040% Al (Claim 3), 0-0.20% Mn (Claim 3), 0.01-0.3% Sb (Claim 4), 0.01-0.3% Sn (Claim 4), and the balance Fe and impurities (Claim 3). The examiner further notes that Song utilizes a substantially identical method to that used by Omura (see Claim 8; Paragraphs [0056]-[057]); namely, hot rolling, cold rolling, decarburization and secondary recrystallization annealing (Claim 1).
Therefore, the examiner submits that since Omura utilizes a substantially identical composition and method of making to that of Song, which yields an oriented electrical steel sheet with a grain size of 10-30 mm, the oriented electrical steel sheet of Omura would necessarily possess a substantially identical grain size, which would either fall within, and therefore anticipate, or overlap, and therefore render obvious, the presently claimed grain size, since products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness exists. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to the instant claims is that of Omura and Iida as outlined above.  Neither Omura nor Iida recognize the combinations of Features A-C combined with the interdependency of these features.

Response to Arguments
Applicant’s arguments, see remarks, filed 04 May 2022, with respect to Double Patenting Rejections have been fully considered and are persuasive.  The rejection of claims 1, 6, and 8-14 has been withdrawn.  Applicant has incorporated subject beyond the scope of copending 16/472247.
Applicant’s arguments, see remarks, filed 04 May 2022, with respect to claim objections have been fully considered and are persuasive.  The objections of claims 7, 10, and 12-13 have been withdrawn.  However, the objection of claims 5 and 9 are maintained as outlined above.
Applicant’s arguments, see remarks, filed 04 May 2022, with respect to 35 USC 112(b) rejections have been fully considered and are persuasive.  The rejection of claims 2-3 has been withdrawn.  Applicant has amended the claims to remove indefiniteness.
Applicant’s arguments, see remarks, filed 04 May 2022, with respect to 35 USC 102(a)(2) and 35 USC 103 in view of Arai as evidenced by Horiba and Song and 35 USC 102(a)(1) in view of Omura as evidenced by Song have been fully considered and are persuasive.  The rejections of claims 1, 4-11, and 14-15 have been withdrawn.
Applicant's arguments filed 04 May 2022 regarding 35 USC 103 rejections in view of Omura and Iida have been fully considered but they are not persuasive.  Applicant argues that the coating of Iida is not a pattern in the width direction of the steel, but rather is only in the rolling direction and includes an annotated Figure 1 (reproduced in part below).  This is not persuasive as the dashed line at the bottom of applicant’s figure shows an embodiment of a pattern of discontinuous coating material extending in the width direction in alternating segments of coated and uncoated regions.  Further, Iida states where the coating may be discontinuous (p.7, 6th full paragraph).  While applicant makes a comparison to Instant Figure 1 to differentiate over Iida, this is not persuasive as Claim 1 merely recites where “a portion where the ceramic layer is formed and a portion where the ceramic layer is not formed alternately repeating in a width direction of the oriented electrical steel sheet to form a pattern”.  Figure 1 of Iida depicts the instantly claimed alternating arrangement as no particular pattern or shape thereof is claimed.  See MPEP 2111.01.

    PNG
    media_image1.png
    347
    388
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784